The People contend that the Supreme Court erred in granting the defendant’s motion to vacate a resentence which imposed a period of postrelease supervision (hereinafter PRS) while the defendant was on conditional release. The People ask this Court *736to reverse the Supreme Court’s order and remit the matter to that court for the imposition of a period of PRS. The maximum expiration date of the defendant’s original sentence has passed and, thus, as the defendant correctly contends, the relief sought by the People is beyond this Court’s power to grant (see People v Lingle, 16 NY3d 621 [2011]; People v Williams, 14 NY3d 198 [2010], cert denied 562 US —, 131 S Ct 125 [2010]). Accordingly, the appeal must be dismissed as academic (see People v Elmendorf, 83 AD3d 959 [2011]; cf. Matter of Johnson v Pataki, 91 NY2d 214, 222 [1997]; Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714 [1980]). Mastro, J.E, Dickerson, Chambers and Roman, JJ., concur.